— In an action to recover damages, inter alia, for false arrest and failure to provide medical assistance to the infant plaintiff, the defendant County of Nassau appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated February 10, 1984, which, upon its motion to dismiss the complaint for failure to serve a bill of particulars pursuant to a prior order of the same court (Mc-Caffrey, J.), dated May 12, 1978, set the matter down for a hearing on the issue of service of that prior order.
Appeal taken as of right dismissed, with costs.
An order directing a judicial hearing to aid in the disposition of a motion does not decide the motion and does not affect a substantial right (CPLR 5701 [a] [2] [v]), and is, therefore, not appealable as of right (see, Astuto v New York Univ. Med. Center, 97 AD2d 805; Bagdy v Progresso Foods Corp., 86 AD2d 589, and cases therein cited). We decline to grant leave to appeal to the appellant. Lazer, J. P., Bracken, Lawrence and Kooper, JJ., concur.